DETAILED ACTION
This Office Action is in response to the communication filed on 12/30/2021
Claim 1 is amended. 
Claims 1, 4, 6, and 21 are pending.  

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on filed 12/30/2021, with respect to the rejection of claims under 35 U.S.C. § 103 have been fully considered. 
Applicant in page 6 argues, “FIG. 8 of Csulits does not teach or suggest displaying the plurality of extracted metadata along with the full image of a page of a first document.
Csulits also describes that FIG. 9 illustrates a screen shot 900 for correcting OCR errors with a snippet image 910 of an area of a currency bill containing a serial number and editing field 920. That is, FIG. 9 of Csulits does not teach or suggest displaying the extracted plurality of metadata along with the full image of a page of a first document.
That is, the snippet of Csulits does not teach or suggest the full image of the page. Also, a field 920 for a metadata of FIG. 9 of Csulits does not teach or suggest displaying the extracted plurality of metadata.”


Applicant in Page 7 argues, “However, Buote does not add the indicator in the first user interface that displays the plurality of metadata and receives a change to a metadata of the plurality of metadata. For example, Buote illustrates screens in Figures 4-24, and Buote only illustrates the indicator as a column of a table in Figure 10. Buote does not add the indicator for 
Examiner respectfully disagrees. As described in response to the arguments above, combination of Csulits and Nuggehalli teaches receiving changes to a metadata in data field in a user interface that displays plurality of metadata and a view of the scanned document. The difference between the limitation and the combination of Csulits and Nuggehalli is a reason indicator. Buote in ¶0200 and fig. 15 teaches standard data entry box where an audit trail selector 251 appears whenever there is more than one entry and when the original entry has a user entered reason code. Therefore the audit trail selector is added whenever there is a reason code associated with the data. One of ordinary skill in the art can modify Csulits and Nuggehalli’s first user interface that displays plurality of metadata in view of Buote’s data entry box with reason indicator to include the reason indicator in the data field of the user interface when there is a change to the metadata.

Applicant in Page 9 argues, “That is, the audit trail of Buote contains the data history for a particular field. However, this does not teach or suggest storing the changed metadata and the 
Examiner respectfully disagrees. Csulits in ¶0115-¶0117 already teaches storing extracted data in a database. The difference between Csulits’s teaching and the claimed limitation is storing the changed metadata and the reason for the change as additional metadata in that database. Buote in ¶0212 teaches, “In the case of any kind of change the audit trail, including reason code will be recorded”. ¶0033 teaches “An audit trail for each data field is maintained containing the entire data history. All changes are identified with the information including who performed the change (by entering the password or signature) and when was the change performed.”… “The reason for changes to the data are recorded”. Fig. 12 also teaches an audit trail with initial data, changed data and reason. Therefore the audit trail stores the entire data history including initial data, changed data and reason for change. ¶0091 teaches Records Management System database which stores the audit trail, therefore the audit trail is stored in database. Since it teaches the audit trail is stored Records Management System database, all that information in the audit trail regarding the data history including original data, change and the reasons are stored in a database. Metadata is understood in the industry as data about data. So data indicating reason for change of a data is additional metadata. One of ordinary skill in the art can modify the Csulits’s database of extracted initial data in view of Buote’s database with the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 
Claims 1, 4, 6 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10, 12 and 23 of copending Application No. 14/470,658 (co-pending application). Although the claims at issue are not identical, claims at issue are not patentably distinct from each other because the subject matter being claimed by the present application is similar to the copending application.This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present Application 14/681,484
Co-pending Application 14/470,658
1. A computer-implemented method, comprising operations for: 
extracting a plurality of metadata from a scanned image of a page of a first document; 
placing the scanned image of the page of the first document into a second document based on the plurality of metadata;
storing the plurality of metadata in a database;
displaying the plurality of metadata in a plurality of data fields with a view of the scanned image in a first user interface; 
receiving a change to a metadata of the plurality of metadata displayed in a data field of the plurality of data fields in the first user interface; receiving a reason for the change in a second user interface;
storing the changed metadata and the reason for the change as additional metadata with the plurality of metadata in the database; 
adding a reason indicator to the changed metadata in the first user interface;
storing the second document in a document management system;
in response to receiving a selection of the reason indicator in the first user interface, displaying the reason for the change in the second user interface; and
retrieving the second document using the changed metadata from the document management system.


extracting a plurality of metadata from a scanned image of a page of a first document; 
placing the scanned image of the page of the first document into a second document based on the plurality of metadata;
storing the plurality of metadata in a database;
displaying the plurality of metadata in a plurality of data fields with a view of the scanned image in a first user interface; 
receiving a change to a metadata of the plurality of metadata displayed in a data field of the plurality of data fields in the first user interface; receiving a reason for the change in a second user interface;
storing the changed metadata and the reason for the change as additional metadata with the plurality of metadata in the database; 
adding a reason indicator to the changed metadata in the first user interface;
storing the second document in a document management system;
in response to receiving a selection of the reason indicator in the first user interface, displaying the reason for the change in the second user interface; and
retrieving the second document using the changed metadata from the document management system.

wherein the change to the metadata is received as part of a verification phase of a capture process.
10. The computer program product of claim 7, wherein the change to metadata is received as part of a verification phase of a capture process.
6. The computer-implemented method of claim 1, wherein a Software as a Service (SaaS) is configured to perform method operations
12. The computer program product of claim 7, wherein a Software as a Service (SaaS) is configured to perform method operations
21. The computer-implemented method of claim 1, wherein the reason indicator comprises one of a symbol, a color change of a data field associated with the metadata, and a highlight of the data field.
23. The computer program product of claim 7, wherein the reason indicator comprises one of a symbol, a color change of a data field associated with the metadata, and a highlight of the data field.


Claims 1, 4, 6 and 21 of the present application are not patentably distinct compared to claims 7, 10, 12 and 23 of the co-pending application. The only difference between present and co-pending application regarding these claims is, present application claims computer-implemented method to perform a function and the co-pending application claims computer program product of performing the same function with identical limitation. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Csulits et. al. (US PGPUB US 2008/0219543 A1) hereinafter Csulits in view of Nuggehalli (US PGPUB US 2013/0230246 A1) hereinafter Nuggehalli modified in view of Buote et. al. (US PG PUB US 2002/0193966 A1) hereinafter Buote further modified in view of Oswald et. al. (US Patent No. US7870480B1) hereinafter Oswald.

Regarding claim 1,
Csulits teaches, A computer-implemented method, comprising operations for: 
extracting a plurality metadata from a scanned image of a page of a first document; (¶0061 teaches a computer extracting data from an image of processed currency documents or checks. ¶0102-¶0104, ¶0116 and fig. 7a and fig. 8 teaches extracting plurality of metadata (e.g. serial number, bill denomination) and displaying in a user interface. Metadata is understood in the industry as data about data. So a serial number and bill denomination, extracted from a scanned bill (document) is a metadata about the document.)
placing the scanned image of the page of the first document into a second document based on the plurality of metadata; (¶0101 teaches putting the image on an image file)
storing the plurality of metadata in a database; (¶0115-¶0117 teaches storing extracted data in a database)
displaying the plurality of metadata in a plurality of data fields with a view of the scanned image in a first user interface; (Csulits in ¶0102-¶0104, ¶0116 and fig. 7a-7b teaches displaying plurality of extracted metadata in data fields with a view of the imaged document) 
storing the second document in a document management system; (¶0101 teaches storing image file in database)
and retrieving the second document using the changed metadata from the document management system. (According to applicant response support for this limitation comes from ¶0035 of applicant’s specification. ¶0035 describes retrieval of a document using metadata. Therefore the limitation read in light of the specification is being interpreted as retrieving the document using metadata. Csulits in ¶0101 teaches, a plurality of image file or records may be 
Csulits doesn’t explicitly teach, receiving a change to a metadata of the plurality of metadata displayed in a data field of the plurality of data fields in the first user interface; (Although Csulits teaches an user interface with plurality of data fields in fig. 7a-7b and additionally in ¶0118-¶0119 also teaches changing the metadata (serial number) to make corrections and storing the correction. It doesn’t teach receiving change to a metadata in an interface that displays plurality of metadata and a view of the scanned image. Nuggehalli in ¶0050, ¶0061-¶0062 and Fig. 12-13 teaches displaying plurality extracted metadata from a document and also teaches receiving a change to the metadata (transaction amount 1324 and the credit/debit card number 1326) in the same user interface that displays plurality of data in receipt data section 1304 and a view of the scanned image of the receipt in receipt image section 1302)
Nuggehalli is an art in the area of interest as it teaches extracting and correcting information from digital document. The combination of Csulits with Nuggehalli would teach receiving changes to a metadata in data field in a user interface that displays a view of the scanned document. Receiving change to data on a user interface that shows plurality of extracted data and an a view of the scanned image is known as evident by Nuggehalli,  doing so would allow for comparing extracted data with the data on the document while making corrections. This would make it easier for user to correct errors in extracted data in multiple data fields. The claimed invention is merely a combination of old elements, and in the combination each element 
Csulits and Nuggehalli doesn’t explicitly teach, receiving a reason for the change in a second user interface; (Csulits in ¶0118-¶0119 also teaches changing the metadata (serial number) to make corrections. However Csulits doesn’t explicitly teach, in response to receiving a change requesting a reason for the change. Buote in ¶0101 teaches database server storing and managing information. In fig. 15 and ¶0192-¶0199 teaches plurality of standard data entry box (data field) in a first user interface. ¶0211-¶0212 and ¶0217 teaches when data is changed in that interface, a reason for the change is required which is requested in a dialogue box 305 (second interface). ¶0200 teaches the audit trail selector 251 (reason indicator) appears whenever there is more than one entry and when the original entry has a user entered reason code. A combination of Csulits and Buote teaches extracting and displaying plurality of metadata in a user interface and in response to receiving a change to a data in that interface, requesting a reason for the change in a second interface)
storing the changed metadata and the reason for the change as additional metadata with the plurality of metadata in the database; (Csulits in ¶0115-¶0117 teaches storing extracted data in a database. However it doesn’t explicitly teach storing the changed metadata and the reason as additional metadata in a database with the extracted data. Buote in ¶0212 teaches, “In the case of any kind of change the audit trail, including reason code will be recorded”. ¶0033 teaches “An audit trail for each data field is maintained containing the entire data history. All changes are identified with the information including who performed the change (by entering the password or signature) and when was the change performed.”… “The reason for changes to the data are recorded”. Fig. 12 also teaches an audit trail with initial data, changed 
adding a reason indicator to the changed metadata in the first user interface; (As recited above combination of Csulits and Nuggehalli teaches receiving changes to a metadata in data field in a user interface that displays plurality of metadata and a view of the scanned document. Buote in ¶0200 and fig. 15 teaches standard data entry box (first user interface) where an audit trail selector 251 appears whenever there is more than one entry and when the original entry has a user entered reason code. Therefore the audit trail selector is added whenever there is a reason code associated with the data. One of ordinary skill in the art can modify Csulits first user interface that displays plurality of metadata in view of Buote’s user interface with reason indicator to include the reason indicator when there is a change to the metadata.)
Buote is an art in the area of interest as it teaches a method and system for managing data. The combination of Csulits and Nuggehalli with Buote would allow keeping an audit trail for changes to metadata including the change reason and reason indicator associated with changed data. This would allow for maintaining data integrity and security in a data management system. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
Csulits, Nuggehalli and Buote doesn’t explicitly teach, in response to receiving a selection of the reason indicator in the first user interface, displaying the reason for the change in the second user interface. (Buote in ¶0200 teaches when audit trail selector 251 is pressed, the selector will cause the audit trail pop up window showing the expanded detail audit trail of the individual data item. Fig. 12 teaches audit trail displays reasons. However, it doesn’t explicitly teach displaying the reason data in the same interface that was used for receiving the reason data. Oswald in fig. 14-15 and Column 9 Line 40-55 teaches, receiving annotation for a data field in a “Annotation Dialogue” interface and fig. 17-18 and Column 9 Line 55-67 teaches, in response to selecting the comment indicator the same “Annotation Dialogue” interface including the added annotation is displayed. Therefore it teaches displaying a data in the same interface that was used for receiving the data)
Oswald is an art in the area of interest as it teaches a method and system for managing data. The combination of Oswald with Csulits, Nuggehalli and Buote would displaying the reason in the same interface that was used for receiving the reason. Displaying of the reason in the same interface that was for receiving the reason doesn’t appear to have any functional benefit to the claimed invention. It would have been obvious to try, by one of ordinary skill in the art, at the time of filing, to modify Csulits, Nuggehalli and Buote to use only one interface for receiving and displaying the reason for a received data as it is taught by Oswald. One would have motivated to do so since there are a finite number of identified, predictable potential was to display the change reason (i.e. in the same interface as the reason was received or in a different 

Regarding claim 4,
Csulits, Nuggehalli and Buote and Oswald teaches, The computer-implemented method of claim 1, wherein the change to the metadata is received as part of a verification phase of a capture process. (Csulits in ¶0119 teaches correction to the metadata (serial number) can be done after the extraction is completed in a later correction phase)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Csulits et. al. (US PGPUB US 2008/0219543 A1) hereinafter Csulits in view of Nuggehalli (US PGPUB US 2013/0230246 A1) hereinafter Nuggehalli modified in view of Buote et. al. (US PG PUB US 2002/0193966 A1) hereinafter Buote further modified in view of Oswald et. al. (US Patent No. US7870480B1) hereinafter Oswald as applied to claim 7 and 13 above, and further in view of Evanitsky (US PGPUB No.: US 2009/0265191 Al)

Regarding claim 6,
Csulits, Nuggehalli and Buote and Oswald do not explicitly teach, The computer-implemented method of claim 1, wherein a Software as a Service (SaaS) is configured to perform the operations of the method. (Evanitsky in ¶0018 teaches “The SaaS may incorporate a content management software application adapted to monitor the stored metadata”)
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Csulits, Nuggehalli and Buote and Oswald to incorporate this teaching of .

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Csulits et. al. (US PGPUB US 2008/0219543 A1) hereinafter Csulits in view of Nuggehalli (US PGPUB US 2013/0230246 A1) hereinafter Nuggehalli modified in view of Buote et. al. (US PG PUB US 2002/0193966 A1) hereinafter Buote further modified in view of Oswald et. al. (US Patent No. US7870480B1) hereinafter Oswald and further modified in view of Eizenhoefer (US7523391B1) hereinafter Eizenhoefer.

Regarding claim 21,
Csulits, Nuggehalli and Buote and Oswald do not explicitly teach, The computer-implemented method of claim 1, wherein the reason indicator comprises one of a symbol, a color change of a data field associated with the metadata, and a highlight of the data field. (Buote in ¶0200 and fig. 15 teaches standard data entry box (data field in first user interface) where an audit trail selector 251 appears whenever there is more than one entry and when the original entry has a user entered reason code. Therefore it teaches a reason indicator (audit trail selector). However it doesn’t teach adding a reason indicator by changing a color of the data field. Eizenhoefer in Fig. 3 and Column 6 Line 38-57 teaches, “revised end date data field 118b 
Eizenhoefer is an art in the area of interest as it teaches, data field in an electronic data entry form, such as a Web page, database form, or other electronic form. A combination of Eizenhoefer with Csulits, Nuggehalli and Buote and Oswald would teach changing a color of the data field that is associated with changed data. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the audit selector being used as a reason indicator in Buote with data field color change. Since both art teaches an indication of a change in a data field, one can simply substitute the audit selector with the data field color change to indicate a change in the data field. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McRae (US20140198969A1) in Fig. 2 and ¶0097-¶0099 teaches displaying plurality of metadata in a plurality of data fields with a view of scanned image in a first user interface.
Berard (US20110010356A1) in Fig. 7 and ¶0044-¶0047 teaches displaying plurality of metadata in a plurality of data fields with a view of scanned image in a first user interface and receiving changes to the data fields.
Lazarus (US20150019413A1) in Fig. 2-3 and ¶0057-¶0058 teaches displaying plurality of metadata in a plurality of data fields with a view of scanned image in a first user interface and receiving changes to the data fields.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116